                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                               1:19 CV 55

ASHLEY GALLEHER, on behalf of              )
herself and all others similarly situated, )
                                           )
                   Plaintiff,              )                  ORDER
                                           )
      v.                                   )
                                           )
ARTISANAL, LLC, and BILL GREENE, )
                                           )
                   Defendants.             )
____________________________________ )

       This matter is before the Court on Plaintiff’s Motion to Conditionally

Certify a Collective Action and Facilitate Notice Under 29 U.S.C. §216(b) (Doc.

14) (“Motion for Conditional Certification”), which has been referred to the

undersigned pursuant to 28 U.S.C. § 636(b)(1)(B).

 I.    Relevant Procedural Background

       Plaintiff filed her Complaint on February 18, 2019 (Doc. 1). Defendants

answered on June 14, 2019 (Doc. 10).

       A Certification of Initial Attorneys’ Conference was filed on July 9, 2019

(Doc. 12).

       Plaintiff filed her Motion for Conditional Certification, a supporting

memorandum, and a declaration on July 31, 2019. (Docs. 14, 15). Defendants

responded and Plaintiff replied. (Docs. 16, 17).


                                        1

      Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 1 of 9
II.    Factual Background

       Plaintiff alleges as follows:

       Defendant Artisanal, LLC (“Artisanal”) is a North Carolina company

with its principal place of business in Banner Elk. Pl.’s Compl. (“Complaint”)

(Doc. 1) at ¶ 6.

       Defendant Bill Greene is an owner, member and/or officer of Artisanal.

Complaint at ¶ 7.

       Artisanal owns and operates fine dining establishments in Banner Elk

and Charlotte, North Carolina. Declaration of Ashley Galleher (“Declaration”)

(Doc 15-1) at ¶ 3.

       Artisanal’s restaurant in Banner Elk (“Restaurant”) operates seasonally,

from May through October of each year. Declaration at ¶ 3.

       Plaintiff was employed at the Restaurant from July 2017 until June

2018. Complaint at ¶ 5. She was hired by Defendants as a server and worked

during her employment as both a bartender and a server until resigning to

pursue other employment. Declaration at ¶ 4.

       While she was employed at the Restaurant, Plaintiff was paid bi-weekly

at the hourly rate of $2.13 per hour. Her primary compensation, however, was

through gratuities. Other employees, including bussers, hosts/hostesses, and

food runners/expediters, were paid in a similar manner (“Tipped Workers”).

Declaration at ¶¶ 5-6.
                                       2

      Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 2 of 9
        Plaintiff alleges that Tipped Workers were required to contribute all of

their tips to a “tip pool” that was then distributed, partially in cash and

partially through regular paychecks. Declaration at ¶ 8. The Restaurant would

not identify those who participated in the tip pool or how the tips were

distributed. Declaration at ¶ 9.

        Plaintiff alleges that Defendants have failed to pay her and all other

Tipped Workers minimum wages and overtime compensation and have

misappropriated tips belonging to the Tipped Workers in violation of the Fair

Labor Standards Act (“FLSA”) and the North Carolina Wage and Hour Act

(“NCWHA”). Complaint at ¶¶ 2-3.

        In the instant Motion, Plaintiff seeks to certify a collective action on

behalf of herself and other Tipped Workers. Pl.’s Mot. (Doc. 14) at 1.

III.    Discussion

        A. Conditional Certification

        A plaintiff alleging a violation of the FLSA may bring suit on her own

behalf and as well as a collective action on behalf of other employees who are

similarly situated. See 29 U.S.C. § 216(b). Courts within the Fourth Circuit

generally follow a two-step approach when considering a motion for conditional

certification of a FLSA collective action. See, e.g., Hart v. Barbeque Integrated,

Inc., 299 F. Supp. 3d 762, 768-69 (D.S.C. 2017) (collecting cases). First, the

court must determine whether the named plaintiff and the potential additional
                                        3

       Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 3 of 9
plaintiffs are similarly situated. This process does not require the court to

“resolve factual disputes, decide substantive issues on the merits, or make

credibility determinations.” Myers v. Loomis Armored US, LLC, No. 3:18-CV-

00532-FDW-DSC, 2019 WL 3338172, at *2 (W.D.N.C. July 25, 2019) (citing

Solais v. Vesuvio’s II Pizza & Grill, Inc., No. 1:15-cv-227, 2016 WL 1057038, at

*6 (M.D.N.C. Mar. 14, 2016)).         “The sole consequence of conditional

certification is the sending of court-approved written notice to employees, who

in turn become parties to a collective action only by filing written consent with

the court.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013)

(internal citations omitted).

      At this first stage, a named plaintiff need only allege that she and the

potential plaintiffs “were together the victims of a single decision, policy, or

plan.” Romero v. Mountaire Farms, Inc., 796 F. Supp. 2d 700, 705 (E.D.N.C.

2011) (internal quotations and citations omitted). Only a “modest factual

showing” is needed, Essame v. SSC Laurel Operating Co., 847 F.Supp.2d 821,

825 (D. Md. 2012), and such a showing may be made through affidavits,

declarations, deposition testimony, or other means. Myers, 2019 WL 3338172,

at *2 (W.D.N.C. July 25, 2019) (citing Williams v. Long, 585 F. Supp. 2d 679,

685 (D. Md. 2008)). Once a class has been conditionally certified, the named

plaintiff’s counsel may provide any potential plaintiffs with notice of the suit

and of their right to opt-in. Romero, 796 F.Supp.2d at 705.
                                        4

    Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 4 of 9
      The second step of the certification process is a motion by the defendant

to decertify the class. See, e.g., Long v. CPI Sec. Sys., Inc., 292 F.R.D. 296, 299

(W.D.N.C. 2013) (citation omitted). Because such a motion is generally made

after the parties have completed discovery, defendants are given the

opportunity to oppose certification based upon a more fully developed record.

Myers, 2019 WL 3338172, at *3 (W.D.N.C. July 25, 2019). At this second stage,

courts apply a “heightened fact-specific standard” to the similarly situated

analysis. Id. (internal citations omitted).

      Consequently, in the instant case, the issue now before the Court is

whether Plaintiff and the other Tipped Workers are “similarly situated”; the

merits of Plaintiff’s underlying claims are not considered.

      On the current record, the Court finds that Plaintiff has provided

sufficient evidence that she and other Tipped Workers “were together the

victims of a single decision, policy, or plan.” Romero, 796 F. Supp. 2d at 705.

Plaintiff alleges that she and other Tipped Workers were subject to the same

policies and practices which may constitute wage, overtime, and tip-related

violations of the FLSA. Specifically, she alleges that the Restaurant (1) paid

all Tipped Workers an hourly rate less than the minimum required by the

FLSA; (2) required Tipped Workers to participate in a “tip pooling”

arrangement in which tips were partially withheld and redistributed; (3)

required Tipped Workers to pay uniform fees and for the replacement of broken
                                         5

    Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 5 of 9
glassware, dishes, and decanters out of their tips; and (4) failed to pay Plaintiff

and other Tipped Workers for overtime hours at the rate required by the FLSA,

among other violations. See Declaration at ¶¶ 5-17; Complaint at ¶¶ 19-37.

Therefore, the Motion for Conditional Certification will be allowed.

      As for the proposed class, Plaintiff’s description has varied. Her

Complaint describes the proposed class as:

            All current and former employees of Defendants who
            were employed at the Artisanal restaurant in Banner
            Elk, North Carolina as servers, bussers, hostesses,
            and bartenders, or their functional equivalents,
            anytime during the three-year period preceding the
            filing of the Complaint in this action.

            Pl.s’ Compl. (Doc. 1) at ¶28.

Plaintiff’s Motion uses the following description:

            . . . all current and former ‘Tipped Workers’ of
            Defendants who work at its Artisanal Restaurant in
            Banner Elk, North Carolina anytime during the period
            of February 18, 2016 to the present.

            Pl.’s Mot. (Doc. 14) at ¶ 3.

The undersigned finds that the following description should be used:

            All current and former employees of Defendants who
            were employed at the Artisanal restaurant in Banner
            Elk, North Carolina as servers, bussers, hostesses,
            and bartenders, or their functional equivalents,
            anytime during the period from February 18, 2016 to
            the entry of this Order.




                                           6

    Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 6 of 9
Accord, Myers v. Loomis Armored US, LLC, No. 3:18-CV-00532-FDW-DSC,

2019 WL 3338172, at *6 (W.D.N.C. July 25, 2019); Hart v. Barbeque

Integrated, Inc., 299 F. Supp. 3d 762, 770 (D.S.C. 2017).

      Defendants will be directed to provide a computer-readable data file

containing the names, addresses, email addresses, and dates of employment of

the persons who fit within the description of the class being conditionally

certified. The Court will not, however, require Defendants to disclose social

security numbers, telephone numbers, or dates of birth for those individuals.

See Hart v. Barbeque Integrated, Inc., 299 F. Supp. 3d 762, 772 (D.S.C. 2017)

(requiring a showing of a “special need” before ordering the disclosure of

potential plaintiffs’ telephone numbers and social security numbers); Calderon

v. Geico Gen. Ins. Co., No. RWT 10CV1958, 2011 WL 98197, at *9 (D. Md. Jan.

12, 2011) (denying plaintiff’s request that defendant produce social security

numbers, phone numbers, and dates of birth of potential plaintiffs).

      B. Proposed Notice, Opt-In Form, and Related Matters

      Plaintiff has also submitted a proposed notice to be sent to potential class

members, as well as a proposed opt-in/consent form. (Docs. 15-1, 15-2).

      In their response (Doc. 16) to the Motion for Conditional Certification,

Defendants do not address Plaintiff’s proposed notice and opt-in/consent forms,

the means and deadline for providing notice to potential plaintiffs, or the

commencement and termination of the “opt-in” period.
                                        7

    Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 7 of 9
       The Court will direct counsel to confer on these issues. Further, while

the   parties   previously   submitted       an   Initial   Attorneys’   Conference

Certification, counsel will also be directed to confer regarding any necessary

revision to that discovery plan in light of the allowance of Plaintiff’s instant

Motion. In their discussions, counsel should consider whether staged discovery

should be employed in this case and, if so, what the components of those stages

should be and the associated deadlines for each.

IT IS THEREFORE ORDERED THAT:

       1. Plaintiff’s Motion to Conditionally Certify a Collective Action and

          Facilitate Notice Pursuant to 29 U.S.C. §216(B) (Doc. 14) is

          GRANTED, and the following class is conditionally certified:

                   All current and former employees of
                   Defendants who were employed at the
                   Artisanal restaurant in Banner Elk,
                   North Carolina as servers, bussers,
                   hostesses, and bartenders, or their
                   functional equivalents, anytime during
                   the period from February 18, 2016 to the
                   entry of this Order (“Class Members”).

       2. Defendants shall produce a computer-readable data file containing

          the names, addresses, email addresses, and dates of employment

          (“Employee Information”) for all Class Members. Defendants shall

          provide the Employee Information in electronic form to counsel for

          Plaintiff within fourteen (14) days from the entry of this Order.


                                         8

      Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 8 of 9
IT IS FURTHER ORDERED THAT:

    3. Counsel for the parties are DIRECTED to confer with regard to:

          a. The form and content of Plaintiff’s proposed notice and

             proposed opt-in/consent form, the means and deadline for

             providing   said   notice    to    potential    plaintiffs,   and   the

             commencement and termination of the “opt-in” period; and

          b. Any necessary revisions to the parties’ previously proposed

             discovery plan in light of the allowance of Plaintiff’s Motion for

             Conditional Certification.

    4. Counsel shall FILE a joint response advising of the outcome of these

       discussions within ten (10) days of the entry of this Order.

                                  Signed: October 31, 2019




                                      9

   Case 1:19-cv-00055-MOC-WCM Document 18 Filed 10/31/19 Page 9 of 9
